Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the prosecution, we conclude that defendant’s conviction of assault in the second degree (see, Penal Law § 120.05 [4]) is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the *880weight of the evidence (see, People v Bleakley, supra, at 495). Finally, defendant’s sentence was not harsh and excessive. (Appeal from judgment of Monroe County Court, Connell, J.— assault, second degree.) Present—Doerr, J. P., Boomer, Law-ton, Davis and Lowery, JJ.